DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/30/2021 has been entered. Amended Claim 21 has been noted. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 21-35 and 39 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 1,151,127) in view of Schutz et al. (US 2001/0046649 A1) (hereinafter “Schutz”) and Chojnacki et al. (US 6,971,336 B1) (hereinafter “Chojnacki”). 
Regarding Claim 21, Schroder teaches a boiler system (1) (see Fig. 1) comprising:
a housing (outer cylindrical housing of boiler system (1)) having a generally cylindrical shape (see Figs. 1-3) and extending between first (3) and second (4) walls to provide a generally cylindrical space (see Figs. 1-3);
a fire tube (2) positioned substantially within the generally cylindrical space wherein the fire tube extends longitudinally from a fire tube front wall (12) at the first wall of the cylindrical housing a 
a first set of tubes (16) located within the housing and extending longitudinally from and parallel with the fire tube (see Figs. 1-3), and 
a second set of tubes (18) located above and in proximity to a portion of the fire tube and a portion of the first set of tubes (see Figs. 1-3), the second set of tubes generally spanning a length extending between the first and the second walls of the cylindrical housing (see Figs. 1-3); 
a chamber (6) providing a space between and connecting the first and second sets of tubes (see Fig. 1); 
wherein heated combustion gases flow from the fire tube to the first set of tubes, through the chamber space, and to the second set of tubes (see Fig. 1 and Col. 2 lines 69-87); and 
wherein a flow of heated combustion gases is sequential such that the heated combustion gases flow from the fire tube directly to and through the first set of tubes, and then directly to and through the chamber space, and then directly to and through the second set of tubes, before the heated combustion gases are discharged from the boiler (see at least Col. 2 lines 69-87 and Fig. 1).
Schroder fails to explicitly teach of a burner mounted to the fire tube front wall with a burner head that extends from the fire tube front wall into the combustion chamber that discharges an air-fuel mixture, where the fuel is a gas and where the air-fuel mixture is ignited to produce a flame in the combustion chamber that produces heated combustion gases that are discharged from the boiler that comprise low NOx emissions having 9 ppmv or less NOX formation. Furthermore, Schroder fails to teach of a head portion that includes a front housing, an air inlet, a combustion air fan, and an air passage that provides air for an air-fuel mixture, wherein the air is drawn by the combustion air fan through the air inlet and is directed through the air passage. However, such configuration is known in the art. 
X formation (see at least [0014] and Claim 50). The burner has a burner head (100) that extends into a combustion chamber of the system (18) from a fire tube front wall (the front most wall of element (18) that defines the opening of element (18)) (see Fig. 3) and discharges an air-fuel mixture therein (that comprises “natural gas” fuel) (see at least [0046]) that is ignited to produce a flame (24) within the combustion chamber (see at least [0052]-[0060] and Figs. 1-3 and 8a-8c). Schutz teaches that this type of burner is advantageous because, inter alia, it “provides a low pollutant emission burner that overcomes the aforementioned problems, and does so in a fashion that is cost effective, efficient and adaptable to a variety of uses and configurations” (see at least [0014]-[0015]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Schroder by replacing the solid fuel burner with a more efficient gas burner that is mountable to the existing fire tube front wall based on the teachings of Schutz and by implementing a head portion into the system that is configured to work with the gas burner as is also taught by Schutz. Doing so would have not only enhanced efficiency but would have also provided means for reducing emissions (including NOx emissions). 
Furthermore, Schroder and Shutz fail to explicitly teach that there is a space between the burner head and the combustion chamber in the radial direction of the burner head. 
Chojnacki discloses a relatable firetube boiler system (Fig. 1) that comprises a burner head (37) disposed within a combustion chamber (24) (see at least Col. 5 lines 13-37 and Fig. 1). Chojnacki teaches of providing a space between the burner head and the combustion chamber in the radial direction of the burner head (as is shown in Fig. 1) and teaches that it is advantageous to do so because it “directs combustion products in a toroidal flow pattern for dilution and cooling of the flame, to stabilize the flame, and to increase radiant heat transfer to the boiler walls (see at least Col. 5 lines 13-37 and Fig. 1).
Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination of Schroder and Schutz by simply providing a space between the existing burner head and the existing combustion chamber in the radial direction of the burner head as is taught by Chojnacki. Doing so would have, inter alia, enhanced flame stability. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 22, Schroder also teaches of the fire tube including a shell structure comprising a generally cylindrical shape having a circumference and that the first set of tubes extends in-line with the fire tube (see Figs. 1-3).

Regarding Claim 23, Schroder also teaches that the housing including a circumference and that the second set of tubes extends at least partially around a shell structure of the fire tube (see Figs. 1-3).

Regarding Claim 24, Schroder also teach of a schematic vertical plane that passes through a center of the housing that also passes through a center of the fire tube wherein the first and second sets of tubes are each positioned generally symmetrically on either side of the vertical plane (see Figs. 1-3).

Regarding Claim 25, Schroder also teaches that none of the tubes of the second set of tubes extend in a region or location that is below the fire tube (see Fig. 1).

Regarding Claim 26, Schroder also teaches that none of the tubes of the second set of tubes extend in a region or location that is between the fire tube and a bottom of the cylindrical housing (see Figs. 1-3).

Regarding Claim 27, Schroder also teaches that the second set of tubes and the first set of tubes are submerged in water (see Col. 2 lines 78-80 and Figs. 1-3).

Regarding Claims 28 and 29, Schroder also teaches that either: (a) water is provided within the housing to a water level, providing open space to remain within the housing and permitting the boiler to be configured for steam applications (Schroder describes the boiler system as a “steam boiler furnace” which is clearly configured for steam applications as claimed - see at least Col. 1 line 12); or (b) water is provided within the housing so that the housing is filled with water and the boiler is configured for hot water applications (since it is disclosed that water within the housing of the boiler system can be heated to an approximately uniform temperature - see Col. 2 lines 69-87). 

Regarding Claim 30: Schroder, Schutz and Chojnacki teach the boiler system of Claim 21 (see the rejection for Claim 21). Although the burner (50) taught by Schutz appears to be integrally formed with the housing (see Figs. 1-2 of Schutz), Schutz fails to explicitly disclose if the burner is integrally formed with the housing or not. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply make the burner integrally formed with the housing since it has been held that use of a one piece construction instead of a multi-piece construction would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Note that such modification would have necessarily resulted in the invention as claimed. 
(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)

Regarding Claim 31, Schroder (and Schutz) also teaches that combustion of the air-fuel mixture is completed within the combustion chamber (Schroder discloses that “smoke and products of combustion” produced by the burner leave the combustion chamber before flowing through the first and second sets of tubes - thus Schroder teaches that combustion of the air-fuel mixture is completed within the combustion chamber as claimed. See at least Col. 2 lines 69-87 and Fig. 1). Also see Schutz and the rejection for Claim 21.

Regarding Claim 32, Schroder also teaches that air provided with the air-fuel mixture is provided from a single source (In the boiler system taught by Schroder, all air needed for combustion is drawn in from the air outside and around the boiler system. No tanks of air or other sources of air are present. Thus, the air outside and around the boiler system constitutes a single source of air and that single source of air is provided with the air-fuel mixture as claimed. See at least Col. 2 lines 69-87 and Fig. 1). 

Regarding Claim 33, Schroder also teaches that there is no device that is configured to close any portion or end of any of the tubes in the first set of tubes or any of the tubes in the second set of tubes (see Figs. 1-3).

Regarding Claim 34, Schroder also teaches that there is no device provided within the chamber that is configured to reverse the flow of any portion of the heated gases in any of the tubes in the first set of tubes, or any of the tubes in the second set of tubes (see Figs. 1-3).

Regarding Claim 35, Schroder also teaches that the combustion chamber comprises an interior space (see Fig. 1) extending over a length that is at least substantially the entire extent of a length of the fire tube such that complete combustion of an air-fuel mixture is accomplished within the combustion chamber, which is the only combustion chamber, using the burner (see at least pg. 1 and Fig. 1).

	Regarding Claim 39, Schutz also teaches that the fuel is natural gas (see at least [0046]).

Response to Arguments
3.	The arguments filed 6/30/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson et al. (US 4,659,305) and Blockley (US 3,241,530) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/6/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762